PER CURIAM.
We affirm on all points raised, except with regard to the interest rate, which the parties agree was incorrectly assigned at twelve percent (12%) by the deputy commissioner. With regard to delinquencies accruing prior to July 1, 1978, the applicable interest rate is six percent (6%); for delinquencies accruing on or after July 1, 1978, the applicable interest rate is twelve percent (12%). Myers v. Carr Construction Co., 387 So.2d 417 (Fla. 1st DCA 1980). The order is amended to reflect the correct interest rates, and AFFIRMED as amended.
McCORD and SHIVERS, JJ., and LILES, WOODIE A. (Ret.) Associate Judge, concur.